Citation Nr: 0516108	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-17 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased disability for bilateral hearing 
loss, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran had active service from July 1959 to July 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision the RO continued the assigned non-
compensable rating for the veteran's bilateral hearing loss.   

This case was previously before the Board in March 2004, at 
which time it was remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development notifying the veteran of the Veteran's Claims 
Assistance Act of 2000 (VCAA) and to schedule a VA 
examination. As the veteran has been notified of the VCAA and 
a VA examination was performed, the Board finds that the AMC 
substantially complied with the remand directives, and that a 
new remand is not required under Stegall v. West, 11 Vet. 
App. 268 (1998).

Subsequently, in a December 2004 decision, the RO assigned a 
twenty percent rating for the veteran's bilateral hearing 
loss, effective October 20, 2004.  The veteran perfected an 
appeal of the assigned rating.  

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  From February 12, 2002 to October 19, 2004, the veteran's 
service-connected bilateral hearing loss was manifested, at 
worst, by Level II hearing impairment in both ears.

3.  Since October 20, 2004, the veteran's service connected 
hearing loss is manifested by Level IV hearing impairment in 
the right ear and Level VI in the 
left ear.  




CONCLUSION OF LAW

The criteria for compensable disability rating for bilateral 
hearing loss from February 12, 2002 to October 19, 2004, and 
in excess of a 20 percent rating from October 20, 2004, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 
6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

Here, although pre-adjudication was not provided, the RO 
notified the veteran of the information and evidence needed 
to substantiate his claim for an increased rating for 
bilateral hearing loss in a March 2004 letter.  That letter 
also informed him of the information and evidence that he was 
required to submit, the evidence that the RO would obtain on 
his behalf, and the need for the veteran to advise VA of or 
submit any additional relevant information or evidence. 

The veteran and his representative were also provided with a 
copy of the appealed rating decision, and a statement of the 
case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  In these documents 
the RO also informed them of the cumulative evidence 
previously provided to VA or obtained by VA on the veteran's 
behalf.  The Board finds that all of these documents informed 
the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio v. Principi, 16 Vet. App. 
at 187.

Moreover, the notice provided to the veteran in March 2004 
notice was provided by the AOJ prior to the present transfer 
and certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Thereafter, the claim was readjudicated in a 
December 2004 rating decision and supplemental statement of 
the case.  Under the facts of this case, the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Accordingly, to decide the appeal would not be 
prejudicial to the claimant.  See Mayfield v. Nicholson, No. 
02-1077, slip op. at 15 (U.S. Vet. App. April 15, 2005).  

The statute and regulation also provide that VA will also 
make reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service medical records and VA examination reports.  

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) 
(2003).  

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

Historically, service connection for bilateral hearing loss 
was established in an October 1962 rating decision, which 
assigned a non-compensable rating.  The veteran filed a claim 
for an increased rating on February 12, 2001. 

A VA medical examination was conducted in October 2001, 
during which the veteran complained of hearing loss in both 
ears.  He reported being exposed to noise while in service, 
and occupational noise post-service.  

On the authorized VA audiological evaluation in October 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
55
80
90
64
LEFT
30
55
80
95
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  The 
examiner noted that the veteran suffered from mild to severe 
sensorineural hearing loss from 1000 Hertz in the right ear.  
He also indicated that the veteran suffered from mild to 
profound sensorineural hearing loss from 1000 Hertz in the 
left ear.  

On the authorized VA audiological evaluation in October 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
55
85
95
68
LEFT
40
60
90
105
74

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 68 percent in the left ear.  The 
examiner noted that the veteran suffered from moderately 
severe sensorineural hearing in the right ear and severe 
sensorineural hearing loss in the left ear.  

In a December 2004 decision, the RO assigned a 20 percent 
disability rating for the veteran's bilateral hearing loss, 
with an effective date of October 20, 2004, the date of the 
VA examination showing increased hearing loss.  


Relevant Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

Ratings of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
rating schedule has established eleven auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. 
§ 4.85(h), Table VI (2003).  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA (in exceptional cases as 
described in 38 C.F.R. § 4.86) and Table VII as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  In order to 
establish entitlement to a compensable rating for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Level 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).  Further, when the average pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Level.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).


Analysis

The veteran is seeking an increased rating for his service-
connected bilateral hearing loss, which was rated as 
noncompensable from February 12, 2002 to October 19, 2004, 
and as 20 percent as of October 20, 2004.  

Application of the October 2001 audiological findings to 
Table VI of 38 C.F.R. § 4.85 results in a finding of Level II 
hearing for the each ear.  These designations correspond to a 
zero percent disability rating pursuant to Table VII.  38 
C.F.R. 
§ 4.85, Diagnostic Code 6100 (2004).  Thus, an increased 
rating is not warranted based on this examination.

However, application of the October 2004 audiological 
findings to Table VI of 38 C.F.R. § 4.85 results in a finding 
of Level IV hearing for the right ear and Level VI hearing 
for the left ear.  These designations correspond to a 20 
percent disability rating pursuant to Table VII.  38 C.F.R. § 
4.85, Diagnostic Code 6100 (2004).  Thus, the AMC correctly 
determined that an increased rating of 20 percent, but no 
higher, was warranted for his hearing loss, effective from 
the date of the VA examination showing his hearing was worse.

The Board notes that the veteran does not have an exceptional 
pattern of hearing loss as defined by 38 C.F.R. § 4.86, and 
this regulation is not for application.  Specifically, the 
veteran does not have pure tone loss of 55 decibels or more 
at each of the four frequencies from 1000 through 4000 Hertz, 
nor does he have a decibel loss of 30 or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.

Based on the competent medical evidence of record, the Board 
concludes that a higher evaluation for the veteran's 
bilateral hearing loss is not warranted at any time during 
the course of the claim.  Specifically, a non-compensable 
rating was warranted from the time of February 12, 2002 to 
October 19, 2004, and a 20 percent rating is warranted 
thereafter.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.
	


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


